Title: To George Washington from William Jackson, 14 October 1791
From: Jackson, William
To: Washington, George



Sir,
Philadelphia, October 14. 1791.

Mr Archibald McCall of this city, who is, I believe, employed to procure a house for the british Minister, appointed to the United States, says that Mr Hammond may be expected to arrive here within a fortnight or three weeks.
This information may be depended on—it was given privately

to a Gentleman of this place, last evening, by Mr McCall himself.
The news papers, which go by this post, detail the intelligence received by the last Vessels from Europe—they also state the issue of the elections in Pennsylvania, as far as they are yet known. Young Mr Shippen was a very unsuccessful candidate.
I beg to be most respectfully remembered to Mrs Washington—and I am, with grateful and inviolable attachment, Sir, Your respectful and affectionate Servant

W.Jackson.

